Case 3:20-cv-00817-TAD-KLH Document 5 Filed 08/18/20 Page 1 of 1 PageID #: 46



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

JAMARVIN K. JACKSON                                        CIVIL ACTION NO. 20-0817

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

PATRICK JOHNSON                                            MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Jamarvin

Keemquachwa Jackson’s claims are DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 18th day of August, 2020.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
